DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-6 & 9-12 in the reply filed on 7/29/22 is acknowledged.  The traversal is on the ground(s) that there is no burden.  This is not found persuasive because a showing of burden is not required in an election of species based on a lack of unity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-8 & 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: Claim 2 recites the limitations “UV coating” and “PUR coating” which renders the claims indefinite because it is unclear what the metes and bounds of the limitations are.
For example, are UV coatings resistant to UV light or cured by UV light or are PUR coatings polyurethane coatings or something else?
Claim 4: The term “more” in claim 4 is a relative term which renders the claim indefinite. The term “more” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “more uniform” because there is no basis for determining the relation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pervan et al. (US PG Pub 2022/0274131; hereafter ‘131).
Claim 1: ‘131 is directed to a method for forming a stereoscopic pattern (¶s 40, 50, 206, & 253) of a plastic floorboard (title & ¶ 3), comprising:
positioning a base board on a digital printing unit, wherein the base board has an outer surface (Example 2 – Digital Printing with Heating Print Head, ¶ 292);
using the digital printing unit to print pigment on the outer surface of the base board according to a preset pattern to form a pattern layer, wherein the pattern of the pattern layer corresponds to the stereoscopic patter (¶ 292);
using a first forming unit to form a protection layer on the pattern layer with a transparent melt plastic raw material (a powder mixture of dry melamine and aluminum oxide is coated that when pressed and embossed melts and forms a transparent protective layer, i.e. a transparent melt plastic raw material, the protection layer is formed by a scattering unit; ¶ 292); and 
using a second forming unit to form the stereoscopic pattern having a concave-convex structure on the protection layer (the protection layer is embossed to form a pattern that is coordinated with the digital print pattern; ¶ 292).
Claim 2: ‘131 teaches that PVC can be used in place of melamine (¶ 191).
Claim 3: The digital printing may be repeated (¶ 111).
The digital printing applies a layer of a determined thickness and therefore the repeated printing achieves a specific height.
Claims 9 & 11: The digital printing unit of ‘131 comprises:
a first machine body (a machine body is implied, see Fig. 2d, ¶s 146 & 197-203)
a first conveying platform arranged on the first machine body (see # 21, Fig. 2d, ¶s 197-203), and
a printing mechanism correspondingly arranged above the first conveying platform (¶s 197-199 and #s 36 & 27, Fig. 2d), wherein the printing mechanism comprises a collecting seat, one end of the collecting seat is connected to a source for supplying the pigment, and another end of the collecting seat is provided with a discharging portion for discharging the pigment (see #27, Fig. 2d wherein the roll, #s 44, 46, read on the collection seat when combined with the hopper), wherein the printing mechanism is controlled by an electrical control system (the system is computer controlled, ¶ 71), wherein when the base board is conveyed to a particular position, the printing mechanism is controlled to print the pigment on the outer surface of the base board through the discharge portion according to the present pattern in the electrical control system (the pattern is printed based on computer control, Figs. 2a-2c).
Claim 10: As discussed above, the system is computer controlled (¶ 71) and both printed patterns and an embossed pattern is produced by the digital printing unit, second forming unit, and the second forming unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘131.
Claim 4: The first forming unit (the scattering unit, see ¶s 271-275) comprises:
a second machine body (see Fig. 13C),
a second conveying platform arranged on the second machine body, wherein the second conveying platform comprises two convey wheels, a plurality of rolling wheels and a conveying belt (see Items 38C, 38d, 75, 70, & 18, Fig. 13, & ¶s 269-275), and
a coating mechanism correspondingly arranged above the second conveying platform (#s 15, 72, & 47, Fig. 13C & ¶s 269-275), wherein the coating mechanism comprises a main roll and an auxillary roll, wherein a receiving portion is arranged between the main roll and the auxiliary roll for receiving the melt plastic raw material (#s 15, 72, & 47, Fig. 13C & ¶s 269-275), wherein the coating mechanism is controlled by an electrical control system (computer controlled, ¶ 71), wherein when the base board is conveyed to a particular position, the melt plastic raw material in the receiving portion is coated on the pattern layer along the rotation of the main roll, a coating of the melt plastic raw material becomes more uniform (see Fig. 13C).
‘131 does not teach the direction the rolls rotate. 
It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the auxiliary roll and the main roll in opposite directions because there are two alternatives, the rolls rotate in the same directions or in the opposite directions, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.
Claim 5: The first forming unit further comprises:
a shower-coating mechanism wherein a lower end of the shower-coating mechanism is provided with a discharging port whose interior allows the melt plastic raw material to flow therein, wherein the melt plastic raw material is vertically discharged from the discharging port in a shower manner, wherein when the base board is conveyed through a lower portion of the shower-coating mechanism, the melt plastic raw material is coated on the pattern layer (see the hopper with material 15 inside, Fig. 13C and ¶s 269-275).
‘131 does not disclose a third conveying platform. 
However, the second conveying means discussed above comprises the same claimed components and it is prima facie obvious to duplicate parts. MPEP §2144.04(VI)(B).
Claim 6: ‘131 discloses that the embossing can be performed by a metal roller (i.e. an embossing pattern having a concave-convex structure on the roller) and the embossed structure is made to register with the printed décor (¶ 86).
‘131 does not explicitly teach that the embossing is done in a separate forming unit but it would have been obvious to one of ordinary skill in the art at the time of filing to use a separate forming unit which comprises its own conveyer system because it is prima facie obvious to duplicate parts such that the embossing is performed on a second conveyor system comprised of a belt and rollers for conveying the substrate because it is a recognized means for transporting the substrate. MPEP §2144.04(VI)(B).
I.e. the embossing forming unit comprises a set of two roll wheels.
Claim 12: As discussed above, the system is computer controlled (¶ 71) and both printed patterns and an embossed pattern is produced by the digital printing unit, second forming unit, and the second forming unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759